Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: The claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “the rotor plate is substantially free from attachment to co-rotating magnetic materials” is vague and indefinite. It is unclear what “substantially free” means in context. Either the co-rotating magnetic materials are or are not attached to the rotor plate. Also, “co-rotating magnetic materials” lacks antecedent basis and is not structurally defined with respect to the other elements.  For instance, it is not clear in what sense the magnetic materials “co-rotate” with the rotor plate when they are “substantially free from attachment to” the rotor plate.
In claim 17, “the stator panel” lacks antecedent basis.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 8-10, 13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 09-238482) in view of Yang (US Pat.Pub.2007/0103009).
	Regarding claim 1, Higuchi teaches an electrostatic motor comprising: 
a rotor plate 20 providing a rotor surface (not numbered) extending radially about an axis (not numbered), the rotor plate positioned for rotation therein about the axis (Figs.1-2); 
a stator 10 providing a set of independent electrically conductive plates (floating/rotary electrodes 101-104/111-146) arranged circularly about the axis displaced along the axis from the rotor surface in opposition to the rotor surface and adapted to generate a rotating electrostatic field and a lifting electrostatic field centered on that axis to both suspend and rotate the rotor plate 20 (i.e., floating electrodes 101-104 provide levitation; rotary electrodes 111-146 provide rotation; abstract, English machine translation ¶[0013]-¶[0019]; Figs.1-2). 

    PNG
    media_image1.png
    393
    740
    media_image1.png
    Greyscale


But, Yang teaches a flywheel system comprising a housing adapted to hold a vacuum therein (i.e., substrates 201/203/205/207 form hermetically sealed chamber with high vacuum 219; ¶[0017]; Fig.2), a stator (housing/substrates 201/203/205/207) providing a set of independent electrically conductive plates 103 arranged circularly about an axis and adapted to generate a rotating electrostatic field (i.e., stator electrodes 103 spin flywheel 101; ¶[0016] & ¶[0018]; Fig.1) and a lifting electrostatic field centered on that axis within the housing (i.e., control electrodes 209 levitate flywheel; ¶[0018]; Fig.2); and a rotor plate (flywheel) 101 positioned within the housing beneath the stator (i.e., beneath substrates 203 & 205) adapted to be lifted by the lifting electrostatic field (generated by control electrodes 209; ¶[0018]) and rotated by the rotating electrostatic field (generated by stator electrodes 103; ¶[0016] & ¶[0018]; Figs.1-2). Yang’s flywheel system provides both motor and generator functions that efficiently store energy mechanically in the form of kinetic energy by converting electrical energy to kinetic energy and release energy by converting the kinetic energy back to electrical energy (¶[0002]; ¶[0015]; ¶[0018]). Yang’s flywheel housing comprising substrates 201/203/205/207 form a hermetically sealed chamber with high vacuum 219 where the rotor plate (flywheel) 101 spins in high speed without aerodynamic friction loss (¶[0009]; ¶[0017]).

    PNG
    media_image2.png
    839
    625
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    837
    575
    media_image3.png
    Greyscale


Regarding claim 2, Higuchi’s rotor plate 20 comprises a dielectric, without electrodes (¶[0009], ¶[0019]; Fig.5).  Further, Higuchi’s rotary stator electrodes 111-146 generate a rotating electrostatic field (¶[0013]-¶[0019]). This inherently polarizes the rotor dielectric material to provide torque (i.e., rotate the rotor).
Regarding claim 6, in Higuchi the stator electrically conductive plates (floating/rotary electrodes 101-104/111-146) extend in a plane above the rotor plate 20 (Fig.1). 
Regarding claim 8, in Higuchi the stator electrically conductive plates (rotary electrodes) 111-146 are divided into electrically independent segments (three independent phases) each holding multiple electrically independent electrically conductive plates (e.g., electrodes 111, 114, 117… form one phase; electrodes 112, 115, 118… form second phase, etc.; ¶[0017]-¶[0018]; Fig.1). 
Regarding claim 9, in Yang a second stator and a second rotor are positioned for coaxial rotation of the rotor and second rotor (i.e., stacked arrays of integrated flywheels; ¶[0022]; Fig.4). 
Regarding claim 10, as best understood, Higuchi’s rotor plate 20 is “substantially free from attachment to co-rotating magnetic materials” since there is nothing attached thereto (Fig.1).

Regarding claim 17, Higuchi teaches an electrostatic motor comprising: 
a stator 10 providing a set of independent electrically conductive plates (floating/rotary electrodes 101-104/111-146) arranged circularly about an axis (not numbered) and adapted to generate a rotating electrostatic field and a lifting electrostatic field centered on that axis (floating electrodes 101-104 provide levitation; rotary electrodes 111-146 provide rotation; abstract, English machine translation ¶[0013]-¶[0019]; Figs.1-2), and 
a rotor plate 20 beneath the stator adapted to be suspended by the lifting electrostatic field and rotated by the rotating electrostatic field (rotor plate levitated by floating electrodes 101-104 and rotated by rotary electrodes 111-146; ¶[0013]-¶[0019]); further including
a power controller (control unit/drive signal generator) 40/60 communicating with the electrically conductive plates of the stator panel to apply and receive voltage to and from the stator electrically conductive plates and operating in a first mode to receive electrical power and to generate the rotating electrostatic field and the lifting electrostatic field to lift and rotate the rotor plate (i.e., in motor operation, controller 40 levitates rotor and drive signal generator 60 rotates rotor; ¶[0019]). 
Higuchi does not teach “a housing adapted to hold a vacuum therein” with the rotor plate 10 “positioned within the housing”.  Also, Higuchi’s machine operates as a motor, not a generator that “operat[es] in a second mode to regenerate electrical power from a rotating electrostatic field generated by the rotor and to generate the lifting electrostatic field from this regenerated electrical power.”

Thus, it would have been obvious before the effective filing date to modify Higuchi and provide a flywheel system comprising a housing adapted to hold a vacuum therein and the rotor plate positioned within the housing, the system operable in a second mode, as a generator, to regenerate electrical power from a rotating electrostatic field generated by the rotor and to generate the lifting electrostatic field from this regenerated electrical power, since Yang teaches a flywheel operating in a second mode as a generator would have provided efficient conversion .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi &Yang as applied to claim 2, further in view of Higuchi et al. (US 5,239,222).
Higuchi & Yang substantially teach the claimed flywheel system including, in Higuchi, a rotor plate of dielectric material, but neither further teaches “a ground plate positioned beneath the dielectric material.” 
But, Higuchi ‘222 teaches an inductive electrostatic actuator using polarization of dielectric material wherein the pattern of belt type electrodes 4 of stator 1 is transferred to a ‘migrator’ (i.e., movable member) 10 by a charging operation to float and drive the migrator (c.1:59-c.2:6; c.2:14-31; Figs.1-2). The migrator comprises an insulation material layer 11 and a ground plate in the form of high resistance material layer 12 in which any charge does not exist initially when current flows into the resistance layer, thereby resulting in the equilibrium condition where charges are induced at the boundary between the ground plate/high resistance material layer 12 and the insulation material layer 11 (c.3:49-41; c.3:66-c.4:2).
Thus, it would have been obvious before the effective filing date to provide a ground plate positioned beneath the dielectric material of the rotor of Higuchi & Yang since Higuchi ‘222 teaches that in an inductive electrostatic actuator this would have resulted in the equilibrium condition initially when current flowed into the ground plate.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi &Yang as applied to claim 1, further in view of Odaka et al. (US 7,372,186).

But, Odaka teaches a rotary electrostatic motor including a rotor (movable member) 2 comprising radially extending circularly arrayed electrically conductive plates (electrodes) 6 embedded in an insulator 5, which interact with traveling-wave electric fields generated by the stationary member 2 to move the rotor (c.6:5-30; Fig.11). 
Thus, it would have been obvious before the effective filing date to provide the upper surface of Higuchi’s rotor with radially extending circularly arrayed electrically conductive plates since Odaka teaches these would have provided movement of the rotor.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi & Yang as applied to claim 1, further in view of Rabenhorst (US 3,964,341).  
Higuchi & Yang substantially teach the invention but do not teach the rotor plate is a “carbon fiber matrix having circumferentially wound carbon fibers”. 
But, Rabenhorst teaches a flywheel comprising a rim portion made of a carbon fiber matrix having circumferentially wound carbon fibers, e.g., Kevlar, having high strength-to-density ratios and a high modulus of elasticity and which are suitable for small size flywheels, wherein the filament-wound structure satisfactorily holds its shape under gravity forces without damage when not operating (c.2:44-51; c.4:29-52). 
It would have been obvious before the effective filing date to provide the rotor plate of Higuchi & Yang with a carbon fiber matrix having circumferentially wound carbon fibers since Rabenhorst teaches this material would have provided a flywheel with a high strength-to-density .  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi &Yang as applied to claim 1, further in view of Carr (US 5,187,399).
	Higuchi & Yang substantially teach the claimed flywheel system including, per Yang, a hermetically sealed vacuum housing, but neither further teaches the housing includes an accelerometer attached thereto.
	But, Carr teaches an electrostatically levitated micromotor including a housing (substrate) 80 and an accelerometer comprising conductive inserts 104 for sensing the acceleration of the structure (c.6:3-16; Fig.6). 
It would have been obvious before the effective filing date to provide an accelerometer on the housing of Higuchi &Yang since Carr teaches this would have been desirable for sensing the acceleration of the structure. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi & Yang as applied to claim 1, further in view of Peczalski et al. (US 6,534,887). 
Higuchi & Yang substantially teach the claimed flywheel system including, in Yang, a stator adapted to store energy as rotated by the rotor (¶[0015]; ¶[0018]), but neither specifically teach the stator is “adapted to store at least one watt hour of energy” and has a diameter of at least 0.5 inches (i.e., wheel diameter between 1 and 8 inches; c.5:10-12).   
But, Peczalski teaches a flywheel system (c.1:5-8) comprising a stator (top and bottom layers) 12 & 16 (c.3:36-37) and a rotor plate (microwheel rotor) 14a.  Peczalski teaches the thickness and diameter of the rotor/stator can be tailored to match requirements for energy storage (c.5:7-9).  The stator is adapted to store at least one watt hour of energy as rotated by the 
Thus, it would have been obvious to modify the flywheel system of Higuchi & Yang and provide a stator adapted to store at least one watt hour of energy and a diameter of at least 0.5 inches (i.e., wheel diameter between 1 and 8 inches; c.5:10-12) since Peczalski teaches examples of these dimensions suitable for energy storage of up to 80 Whr/kg and that the thickness and diameter of the rotor/stator can be tailored to match requirements for energy storage.  

Allowable Subject Matter
Claims 5 & 7 are allowed.  Applicant incorporates indicated allowable subject matter.  See the Office Action mailed 18 November 2020, p.11.  
Claims 12 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 12, the prior art does not teach the claimed flywheel system including, inter alia, “the same electrically conductive plates of the stator are adapted to provide both the rotating electrostatic field and the lifting electrostatic field.” Regarding claim 14, see p.11 of the Office Action mailed 18 November 2020.  
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  See p.11 of the Office Action mailed 18 November 2020.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 17 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832